Title: To John Adams from Benjamin Rush, 24 February 1790
From: Rush, Benjamin
To: Adams, John



Dear Sir,
Philadelphia Feb: 24: 1790

Your remarks upon the conduct of the tories, and the “young fry” who are now crowding into the Councils of our Country, perfectly accord with my own observations.  The present convention & assembly of Pennsylvania, and the present Corporation of Philada: are all filled chiefly with men who were either unknown in 1776, or known only for timidity or disaffection. Your old friends have mingled with the continental misery of that memorable year, and are as much forgotten as if they had paid the last debt of Nature. This part of the issue of the American Controversy has not disappointed me—for I both expected it & predicted it, from a conviction that the laws of property were as exactly ascertained as the laws of matter, and that power & wealth could never long be separated. There is one thing in which the tories have the Advantage of the Whigs. They are more Attached to each other. They have come forth in a solid cohesion in our state, and from the violence of many of the Whigs who have been in power during the war, they have been joined by many of the most respectable republican Whig characters among us. Had the Whigs of Pennsylvania United in a good Constitution, & organized it with respectable Officers, they would have transmitted all the power of the state to their latest posterity. But this event was prevented at first by Cannon, Matlack & Dr. Young, & afterwards by Reed—Bryan—and Parson Ewing. The three latter reprobated the Constitution when it was first made, but they soon discovered that it might be converted to desirable private purposes. It gratified the Ambition of Reed—the idleness, of Bryan, and the avarice and malice of Dr. Ewing—for it was this man chiefly that directed the rage of the state against the freedom of the Quakers, by severe test laws, and against the property of the Episcopalians by robbing them of the Charter & funds of their College. The combination of this triumvirate to seize the power—& treasury of the state, was the result of system: In the month of Octobr 1778 Mr. Reed waited upon me just as I had recovered from a bilious fever, and in a long conversation invite me to share with them in their premeditated Usurpation.  I objected to the proposal, and told him “that he would ruin himself by taking a part in the establishment or support of so bad a constitution.” The perfect knowledge I had of those gentlemen’s characters enabled me to detect, & expose their schemes in every period of their Administration. They know this well, and hence my destruction was a favorite Object with each of them. From my taking the part of the persecuted Quakers, and Episcopalians I was represented as the enemy of the Presbyterians in our state, and so far did this calumny succeed, that it Obliged me to retreat from their society to the Church of my Ancestors, and in which I was born, Viz the Church of England. Such was the industry of Dr. Ewing in circulation the above calumny; that he reduced my business by it among the Presbyterians in the Course of two years from near an 100, to only ten families.  For these sacrifices to my principles, I did not receive the support I should have done, from the friends of order, and justice.  Some of them avoided me at the time I was most persecuted, as if I had been bitten by a mad dog.  Others of them joined the hue & cry against me in order to recommend themselves to the tyrants of the day—Nor is this all—One of the republican party who had long seen with pain the zeal & success of my services, I have reason to believe employed his talents for wit and ridicule against me in the public papers. These are valuable facts for my Children. They will serve to teach them that it is much less dangerous to awaken the keenest resentment of enemies, than the envy of friends. In reviewing the history of the events which I have related, (which are now passing rapidly from the memories of most people) I feel no difficulty in exercising the Christian virtue of forgiveness towards my enemies. They are open and sincere in their enmity against me. They moreover did me honor by considering me as the principal in all the measures that were taken to oppose & defeat them. But my friends were unkind—ungrateful & even treacherous, and while most of them acted a subordinate part in Schemes planned by myself, they considered me only as an instrument in their hands to effect the purposes of their Ambition or revenge.—I wish I could love them as I ought.—In reviewing their conduct and my own in the disputes in our state, I am led to conclude this narrative with the famous Spanish prayer “God deliver me from myself, & my friends.”—
The real Whigs find as little credit in our histories of the revolution as they meet with from the “tories & young fry.”  Whose heart is not affected at seeing that venerable patriot Saml: Adams traduced in so many instances by Dr. Gordon? What incense is perpetually offered to one of the military Characters that acted only an executive part in the revolution; and that too after the foundation of it was laid in principles & opinions disseminated by Otis—Quincy—Yourself—Samuel Adams—Dickinson—and a few Others? Had I leisure, I would endeavour to rescue those characters from Oblivion, and give them the first place in the temple of liberty. What trash may we not suppose has been handed down to us from Antiquity, when we detect such errors, and prejudices in the history of events of which we have been eye witnesses, & in which we have been actors?—I am sometimes disposed to question the talents of Cæsar—the Virtues of Antoninus, and the crimes of Commodus. I suspect the well concerted plans of battles recorded by Livy to have been picked up in the barbers Shops of Rome, or from deserters from the Roman Armies.—Of the events recorded by Dr Gordon how few of them embrace the whole of their connection?—How little do we learn from them of the principles of Action in man? Of the effects of single & compound—private & public—democratic & monarchical passions upon the human heart?—Of the Motives of actions in our great men?—of the difference between Abilities & success in enterprises? & of the real characters of the patriots of the different stages of the revolution?—To prevent my Children being deceived by the histories of the day, I have nearly filled a large Quarto Volume began in 1778 with Anecdotes & characters of the principal Agents in the revolution. Besides this Collection, I have filled two small pocket Octavos with facts connected with characters & events in 1776 & 1777—during which years I was in Congress, or in the Army.—In One of them I find the following Anecdotes.
“Upon my return from the Army to Baltimore in the winter of 1777, I sat next to Jno: Adams in Congress, and upon my whispering to him, and asking him if he thought we should succeed in our struggle with G: Britain he answered me—‘Yes—If we fear God, & repent of our Sins.’ This anecdote will I hope teach my boys that it is not necessary to disbelieve Christianity, or to renounce morality in order to arrive at the highest political usefulness or fame.—Again, in Baltimore—I asked Jno: Adams ‘if he thought we were qualified for republican forms of Government—He said ‘No, and never should be ‘till we were ambitious to be poor.”
Hereafter if agreeable, I shall send you some more extracts from these books. One of them contains your character at large—among the Gentlemen who signed the declaration of independence. My own is the shortest—and perfectly true. It consists of only these words “He aimed well.”—
I thank you for your polite wishes to see me restored to public life. There was a time when I would have accepted of an Appointment Abroad. My knowledge of several European languages and of many eminent literary characters, would have added frequent opportunities to my disposition to serve my country. I have meditated with great pleasure upon the pains I shd: have taken in such a situation to employ my leisure hours in collecting discoveries in Agriculture—manufactures—and in all the useful arts and sciences, and in transmitting them to my American fellow Citizens. But the time is past—for my accepting of that or of any other appointment in the Government of the United States.—I already see a System of influence bordering upon corruption established in our Country, which seems to proclaim to innocence & patriotism to keep their distance.—I have erected & decorated my little bower. Its shade is already refreshing, and its odors truly delightful.—I cannot convey to you a more lively idea of this domestic retreat than by describing the manner in which the former part of the present evening has passed in my family. At the same table where I now sit, I have had the pleasure of seeing my dear Mrs. Rush deeply engaged in reading Millot’s Account of the manners—& laws of the Ancient Egyptians—my Eldest son—plodding over Rollin’s history of Cyrus—and my second boy just beginning Goldsmith’s history of England.—In the course of the evening, frequent applications were made to me to explain hard words by my boys. One them who has just finished Ovid at School, asked me—“if there was such a river as the Nile, or such a Country as Egypt.” My Answer to this question led me to express my hearty disapprobation of that mode of education which makes the first knowledge of boys to consist in fables, and thereby leads them to reject truth, or to esteem it no more than the gross errors and fictions of the Ancient poets.—
I must not forget to mention that my eldest daughter (between 11 and 12 years of age) composed a part of this family picture. She was employed in sewing, but partook in all the conversation of the evening.—This girl is all that the most indulgent parents could wish an only Child to be.—A compassionate heart is the principal feature in her Character. Her little allowance of spending money is chiefly given away to the poor. To both her parents she is dutiful and affectionate in the highest degree. In the Absence of her Mama, she makes tea for me, and sooths me with a hundred little Anecdotes picked up in her schools or in company.—
To this acct: of my family, I have only to add that my venerable mother (now in her 75th year) occupies a room in my house. She is often indisposed in body, but all the powers of her mind are in their full Vigor.  Such is my veneration for this excellent parent, that I never look forward to that hour, which must perhaps soon part us, without feeling an anguish which I cannot describe.
I have now only to beg your pardon for the length of this letter, and to request you to destroy all that part of it which relates to the private history of my dear Sir Yours / very Affectionately
Benjn: Rush